DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 13, the applicant claims “a threshold amount of time from a current time”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. It is not clear to the examiner what data to include or exclude, is it a year worth of data, a day worth of data. The amount of time is not defined. According to the examiner’s best knowledge, the claim limitation will be interpreted as historical data.
Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 5 and 13 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira et al US 2022/0221867 A1 (hence Taveira) in view of Sweeney et al US 2017/0147959 A1 (hence Sweeney).
In re claims 1, 9, and 17, Taveira discloses systems, methods, and apparatuses for controlling operations of a vehicle configured for passenger service (Abstract) and teaches the following:
a sensor that is configured to output a sensor signal, wherein the sensor signal is indicative of locations of objects in an environment of the AV (Paragraphs 0086-0087, Fig.3, #372);
a processor that is in communication with the sensor; and memory (Fig.3) storing: computer-readable content included in a profile of a passenger (Paragraphs 0060, 0071, 0104); and instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a first location that identifies where the AV is to temporarily cease moving in order for the passenger to enter the AV or for the passenger to exit the AV (Paragraphs 0054 and 0081);
based upon the computer-readable content included in the profile of the passenger (Paragraphs 0060, 0071, 0104) and the sensor signal output by the sensor, and subsequent to receiving the first location, identifying a second location that is different from the first location (Paragraphs 0081 and 0091-0092);
controlling the AV to travel to the second location rather than the first location and cease movement at the second location in order for the passenger to enter the AV or for the passenger to exit the AV (Paragraphs 0091-0092)
However, Taveira discloses interior sensors (Paragraphs 0095-0096) but doesn’t explicitly teach the following:
detecting that the passenger has entered the AV or exited the AV; and upon detecting that the passenger has entered the AV or exited the AV, controlling the AV to move away from the second location
Nevertheless, Sweeney discloses Systems for controlling autonomous vehicle (Abstract) and teaches the following:
detecting that the passenger has entered the AV or exited the AV; and upon detecting that the passenger has entered the AV or exited the AV, controlling the AV to move away from the second location (Paragraphs 0079 and 0084)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Taveira reference to include the transport service preparation procedure, as taught by Sweeney, in order to safely travel to the destination location of the user (Sweeney, Paragraph 0084).
In re claims 2, 10, 18, Taveira teaches the following:
wherein the second location is identified based further upon traffic data that is indicative of current or predicted traffic at the first location and the second location (Paragraphs 0091-0092, 0129, and Fig.5A)
In re claims 3, 11, 19, Taveira teaches the following:
wherein the second location is identified based further upon weather data that is indicative of current or predicted weather at the first location and the second location (Paragraphs 0011, 0017, 0060, and 0091-0092)
In re claims 7 and 15, Taveira teaches the following:
wherein the computer-readable content comprises an age of the passenger (Paragraphs 0110 and 0131)
In re claims 8 and 16, Taveira teaches the following:
wherein the second location corresponds to the AV being in a double-parked condition (Fig.5A-5C and Paragraphs 0129-0138)

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Sweeney as described above and further in view of Herman et al US 2020/0191593 A1 (hence Herman).
In re claims 4, 12, and 12, Taveira discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the second location is identified based further upon historical successes and failures of passenger pick-ups and drop-offs at the first location and the second location
Nevertheless, Herman discloses methods and apparatuses for improved location decision based on surroundings (Abstract and Paragraph 0001) and teaches the following:
wherein the second location is identified based further upon historical successes and failures of passenger pick-ups and drop-offs at the first location and the second location (Claim 4)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Taveira reference to include spaces where vehicles have successfully performed pickups, as taught by Herman, in order to improve the efficiency of passenger pick-up transaction (Herman, Paragraph 0016).

Claims 5-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Sweeney and Herman as described above and further in view of Morita et al US 2019/0129438 A1 (hence Morita).
In re claims 5 and 13, Taveira discloses the structural elements of the claimed invention including crowdsourced mapping information (Paragraph 0091) but doesn’t explicitly teach the following:
wherein the second location is identified based further upon an observation about one of the first location or the second location generated by a second autonomous vehicle, wherein the observation was generated by the second autonomous vehicle within a threshold amount of time from a current time
Nevertheless, Morita discloses an automatic drive vehicle (Abstract) and teaches the following:
wherein the second location is identified based further upon an observation about one of the first location or the second location generated by a second autonomous vehicle, wherein the observation was generated by the second autonomous vehicle within a threshold amount of time from a current time (Paragraphs 0024-0025, 0113-0116, and 0120) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Taveira reference to include the historical data of the past temporal stop location which is close to drop-off location, as taught by Morita, in order to adjust the detailed drop-off location nearby the destination when needed (Morita, Paragraph 0005).
In re claims 6 and 14, Herman teaches the following:
wherein a cost function is employed to identify the second location, and further wherein a loss contemplated in the cost function is based upon a distance between the first location and the second location (Paragraphs 0081, 0084, and 0091) “motivation to combine has been provided supra”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedman et al US 2022/0205794 A1 discloses method includes setting an initial pickup location. The method includes causing an autonomous vehicle to navigate towards the initial pickup location. The method includes periodically generating a plurality of candidate updated pickup locations. The method includes selecting a suggested pickup location from the plurality of candidate pickup locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial pickup location for one or more of the autonomous vehicle and the client device.
Van Meeteren et al US 2021/0350713 A1 discloses systems and methods for automatically identifying and ascertaining an estimated amount of damage at a location by utilizing one or more autonomous vehicles, e.g., “drone” devices, to autonomously capture data of the location and utilizing Artificial Intelligence (AI) logic modules to analyze the captured data and construct a 3-D model of the location.
Zhang et al US 2021/0108929 A1 discloses embodiments for adjusting a vehicle stopping point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669